Citation Nr: 1029428	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  10-23 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
residuals of a cold injury to the right lower extremity.

2.  Entitlement to an initial rating in excess of 30 percent for 
residuals of a cold injury to the left lower extremity.


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to August 
1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a March 2009 rating decision issued by the 
Regional Office (RO) in Newark, New Jersey.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran is currently assigned the maximum schedular 
ratings available for his residuals of cold injuries to his right 
and left lower extremities.

2.  The symptoms of the Veteran's residuals of cold injuries to 
his right and left extremities, including pain, cold sensitivity, 
numbness, onychomycosis, intermittent discoloration around the 
toes, and cracking skin are expressly contemplated by the rating 
schedule.


CONCLUSIONS OF LAW

1.  The Veteran's residuals of a cold injury to his right foot 
are expressly contemplated by the rating schedule and have not 
been shown to present an exceptional disability picture that 
renders the rating schedule inadequate.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.104, Diagnostic Code 7122 
(2009).

2.  The Veteran's residuals of a cold injury to his left foot are 
expressly contemplated by the rating schedule and have not been 
shown to present an exceptional disability picture that renders 
the rating schedule inadequate.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.104, Diagnostic Code 7122 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in February 2009, 
prior to the rating decision that is appealed herein, that 
explained VA's duty to assist the Veteran with obtaining evidence 
in support of his claim.  It also informed the Veteran that in 
order to receive a higher rating for his service connected 
disabilities he needed to show that these disabilities had 
worsened. Additionally, the letter explained the manner whereby 
VA assigns disability rating and effective dates for service 
connected disabilities.   

In addition to its duties to provide various notices to 
claimants, VA also must make reasonable efforts to assist them in 
obtaining the evidence that is necessary in order to substantiate 
their claims, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
the claims file includes service treatment records, VA treatment 
records, and written statements submitted by the Veteran.  
Although the Veteran's VA treatment records indicate treatment by 
a private urologist and cardiologist, the Veteran did not provide 
releases enabling VA to obtain records from these providers.  
Additionally, given that the current claims involve the condition 
of the Veteran's feet, these records would not be relevant 
thereto.  Moreover, the Veteran was also provided a VA 
examination in this case, and a review of that examination report 
fails to reveal any basis for finding it inadequate for rating 
purposes.  

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA.

II. Increased Rating

The Veteran contends that the residuals of cold injuries to his 
left and right lower extremities are more severe than are 
contemplated by the 30 percent ratings that are currently 
assigned.

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered. See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings 
can be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings. See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residuals of cold injuries to his right and left 
lower extremities are rated pursuant to 38 C.F.R. § 4104, 
diagnostic code 7122, concerning cold injury residuals.  Pursuant 
to this diagnostic code, a 30 percent rating is assigned where 
there is arthralgia or other pain, numbness, or cold sensitivity 
in the affected parts, plus at least two of the following 
additional symptoms:  tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular lesions, or 
osteoarthritis).  Id.  30 percent is the highest schedular rating 
available under this diagnostic code.   However, amputations of 
fingers or toes, or complications such as squamous cell carcinoma 
at the site of a cold injury scar or peripheral neuropathy are 
rated separately under other diagnostic codes.  Additionally, 
other disabilities that have been diagnosed as the residual 
effects of the cold injury, such as Reynaud's phenomenon, muscle 
atrophy, etc. are rated separately unless they are used to 
support a higher evaluation under diagnostic code 7122.  Id at 
note 1. 

In this case, the Veteran was examined by VA in March 2009.  At 
that time he reported that he was retired and that he had worked 
as a building inspector prior to his retirement.  

The Veteran reported longstanding chronic cold sensitivity in his 
feet, which was worse during the winter.  As a result, he wore 
extra socks at night.  The Veteran also described chronic pain 
and paresthesias in his feet which were unchanged since his 
previous examination in 2006.  He reported intermittent purple 
discoloration around his toes, especially during cold weather.  
He described his toe and ankle pain as occurring on a daily basis 
and as being worse with ambulation.  He denied any ulceration or 
cancer of the feet.  He further denied any surgeries or 
amputations.  The Veteran had chronic toe onychomycosis and skin 
cracking which were also unchanged since his prior VA examination 
in 2006.  He denied any hyperhidrosis.

Upon examination of the Veteran's lower extremities, both feet 
were cold to the touch.  Otherwise, there was no atrophy.  There 
were no ulcerations.  The Veteran had mild ankle swelling that 
was worse on the left than on the right.  There was no gross 
deformity of the toe joints.  The Veteran had hair loss 
bilaterally, as well as superficial varicose veins.  There was 
onychomycosis of the toenails on both feet.  No statis dermatitis 
was noted.  The examiner did not see any amputations or scarring.

VA treatment records reflect complaints of some pain in his feet 
that was exacerbated by activity and cold weather.  

In his notice of disagreement, which was received by VA in 
February 2010, the Veteran reported increased pain, numbness, and 
cold sensitivity in his feet, which made it difficult to walk.  
He reiterated his difficulty walking on his VA Form 9 which was 
dated in May 2010.

As previously noted, the separate 30 percent ratings that are 
assigned for residuals of cold injuries to each of the Veteran's 
lower extremities are the maximum schedular ratings available for 
this disability.  While separate ratings are available for 
amputations or cancer associated with the residuals of cold 
injury, the Veteran has not had any amputations and has not had 
cancer of the feet related to his cold injuries.  There is also 
no evidence of other disabilities related to the Veteran's 
residuals of cold injury, such as peripheral neuropathy, muscle 
atrophy, or Reynaud's syndrome.  Therefore, there is no basis for 
a separate rating for any distinct disability associated with the 
Veteran's residuals of cold injuries to his lower extremities but 
not encompassed within the currently assigned 30 percent ratings.  
Rather, his entire disability picture in this case is fully 
accounted for by the diagnostic criteria for cold injury 
residuals found at Diagnostic Code 7122.

The Veteran claims that his level of functional impairment is 
more severe than is accounted for by application of the rating 
criteria set forth in 38 C.F.R. § 4.110, diagnostic code 7122, 
insofar as he seeks evaluations in excess of the maximum 
schedular ratings available for the residuals of cold injuries to 
his feet.  When either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See, e.g., Colayong v. West, 
12 Vet. App. 524, 536 (1999). 

The determination of whether a claimant is entitled to an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is a three 
step inquiry.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the schedular 
evaluation is inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  In order to make this determination, the level of 
severity and symptomatology of the claimant's service connected 
disability must be compared to the established criteria in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptoms, the 
assigned schedular evaluation is adequate.  Id.  If they do not, 
the VA must undertake the second step of the inquiry, which is to 
determine whether the claimant's disability exhibits other 
related factors such as marked interference with employment or 
frequent periods of hospitalization.  Id at 115-116.  If an 
analysis of the first two steps indicates that the first two 
factors exist, the third step is to refer the case to the 
Undersecretary for Benefits or the Director of the Compensation 
and Pension Service for a determination as to whether justice 
requires the assignment of an extraschedular rating.  Id at 116.

In this case, the evidence does not show that the Veteran's 
residuals of cold injuries to his lower extremities present an 
exceptional disability picture, insofar as his symptoms are 
expressly contemplated by the rating schedule.  The Veteran's 
complaints of pain, numbness, locally impaired sensation, color 
changes, and nail abnormalities are all considered in the 
criteria for the currently assigned 30 percent rating.  While the 
Veteran also complaints of some difficulty walking, the above 
described symptoms would naturally produce some difficulty 
ambulating, for instance, as a result of pain in the feet. As 
such, this is also adequately accounted for by the 30 percent 
ratings that are currently assigned for each of the Veteran's 
lower extremities.

Moreover, even if the Veteran's symptoms were considered to be 
exceptional, there is no evidence of related factors such as 
frequent hospitalizations or marked interference with employment.  
Indeed, there is no evidence to indicate that the Veteran has 
been hospitalized as a result of the cold injuries to his lower 
extremities at any time during the period relevant to this 
appeal.  There is also no showing of interference with employment 
on the facts of this case.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.


ORDER

A rating in excess of 30 percent for residuals of a cold injury 
to the right lower extremity is denied.

A rating in excess of 30 percent for residuals of a cold injury 
to the left lower extremity is denied.



____________________________________________
ERIC LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


